Title: John Barnes to Thomas Jefferson, 18 May 1814
From: Barnes, John
To: Jefferson, Thomas


          
            Dear Sir— George Town—18th May 1814
            My two last to you, were of the 2d and 13th—I am Anxiously waiting your power of Atty—Accompanied with the two Certificates—for the 20 Shares of Penna Bank Stock—
            without which, I am unable to proceed a Step further, then to provide for the $2500—the first paymt to be made, 25th Inst. for this purpose I was Compell’d—to ask the favr of a friend—to indorse (for my Note of $1480)—the last resort—the only inconvenence on this Occasion is—my friend—can—with equal propriety—Ask the like favr of me—(which Otherwise—I could with propriety refuse—at this eventfull Crisis). as the 25th June Approaches—I shall be Anxious to provide for it, lest some, unforeseen Accdt might—intervene—hope you had not left Monticello—for Bedford—ere mine of the 2d Inst had reached Milton—if unfortunately—you had set out—for Bedford.—the business might be so protracted as to hazard my effecting a Sale in time to make good—your 2d paymt—25th June—
            I trust however, my fears will, in Course of a post or two—prove ground less—
            and relieve
            Dear Sir—your very ObedtJohn Barnes,
          
          
            inclosed I return you Genl Kosicuszko—letter,
          
        